Citation Nr: 0835568	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  03-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1978, with subsequent service in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Board remanded this case in October 2004 for additional 
evidentiary development.  Thereafter, in a July 2006 
decision, the Board denied service connection for a heart 
disorder.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a June 
2008 memorandum decision, the Court vacated the Board's 
decision and remanded the case for further development and 
readjudication in compliance with directives specified.

Before the Board is able to fulfill the directives of the 
Court's order, however, a remand is required because the 
veteran has recently requested that he be scheduled for a 
videoconference hearing before a Veterans Law Judge.  The 
remand will be via the Appeals Management Center (AMC).


REMAND

In a recent September 2008 letter, the veteran's 
representative requested that the veteran be scheduled for a 
videoconference hearing at the RO before a Veterans Law Judge 
of the Board.  So he must be scheduled for this hearing 
before readjudicating his claim.  See 38 C.F.R. § 20.700(a) 
(2007).



Accordingly, this case is remanded for the following action:

Schedule the veteran for a videoconference hearing 
before a Veterans Law Judge at the earliest 
opportunity.  Notify the veteran of the date, time, 
and location of the hearing, and put a copy of this 
letter in his claims file.  Once he has been 
afforded the requested hearing, or in the event he 
withdraws his hearing request or fails to appear, 
the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




